The opinion of the court was delivered by
Wheeler, J.
Parents are rinder moral obligations to attend to the welfare of their children at all times during childhood and youth. These obligations cannot be fully satisfied without personal association and acquaintance when reasonably practicable. They are morally bound to improve all fit opportunities for the discharge of these duties. Both the constitutional and the statutory provisions relating to the observance of the Sabbath, in the laws of this State, were provided for the encouragement of the observance of moral duties on that day, in preference to attention to secular matters. All these provisions were doubtless intended to be harmonious. Section two of chapter ninety-three of the *118. General Statutes, which relates to this subject, permits attendance upon public assemblies held on the Sabbath for the purpose of moral instruction. The necessity provided for in the exceptions to the prohibitions of sections one and throe of'the same chapter, is a moral and not a physical necessity. An act which under the circumstances is morally fit and proper to be done on the Sabbath is not prohibited by either of these sections. Parsons, J., Com. v. Knox, 6 Mass., 76 ; Flagg v. Millbury, 4 Cush., 243. On this Sabbath, the plaintiff was in Albany and his two boys were in Lowell, eight miles distant from him. He could not fully discharge his obligations to them without being where they were. Under these circumstances it was morally proper for him to travel to them. No other facts or circumstances were necessary to show the fitness of this traveling. His duties to his children arose out of his relation to them; the propriety of the. journey, out of its necessity to the discharge of his duties. No question appears to have been made at the trial about the existence of these facts, therefore no trial of any question of fact is necessary to determine the legality of the traveling. The traveling, iu which the plaintiff was engaged at the time of the injury he is seeking to recover for, was not unlawful, therefore it is unnecessary to determine how his right of recovery would have been affected if the traveling had been illegal.
Judgment affirmed.